McDONALD, Chief Justice.
This was a suit to cancel certain instruments and remove cloud from title to certain property. Defendant filed answer and cross-action, and made motion for summary judgment. The Trial Court granted such Motion for Summary Judgment, from which judgment plaintiff appealed and caused transcript to be filed on 14 ‘November, 1960.
On 13 January, 1961, plaintiff filed a motion to dismiss his appeal with prejudice.
Motion to dismiss appeal with prejudice is granted and appeal is accordingly dismissed.